Exhibit 10.12

 

Beacon Research Partners LLC

4949 Hedgecoxe Rd., Ste #280

Plano, TX 75024

P: 469.252.3035

F: 214.453.4258

 

Research Coverage Contract

Term: 1 year

 

Company to be covered

[img1.gif]


Barnabus Energy Inc.

OTCBB:BBSE

 

This document is an agreement between Beacon Research Partners, LLC (BRP) and
Barnabus Energy (BBSE) for the following services:

 

•

BRP will create a comprehensive initial investment report on BBSE. BRP will
provide ongoing research coverage of BBSE for the term of one year from the
issue date of the initial report. There will be a total of five (5) reports
issued in this agreement: one (1) initial report and four (4) follow-up reports
during the coverage period. Additional reports may be purchased at $3500 each
plus applicable wire fees.

 

•

BRP assigns all rights of the complete research to Barnabus Energy for their
use.

 

•

BRP will not be held liable for the accuracy of any information provided by
BBSE.

•

BRP agrees to distribute all research materials to its internal database as well
as on the Investrend network.

 

 

Compensation for this package will be one of the following

 

•

$18,000 cash, directly from Barnabus Energy

 

For the coverage term. The compensation is to be received prior to the issuance
of any research materials.

 

Agreed:

 

Client

Title

Date

Kerry Nagy

Director

10/5/05

 

 

 

 

Title

Date

Jeff Bishop, for Beacon Research Partners, LLC

Partner

10/5/05

 

 

 



 

 

 

 

 

 